Bboyles, J.
Where a losing party to a ease in the municipal court of Atlanta (Eulton section) is refused a new trial, and desires to enter an appeal to the appellate division of that court, he must, within ten days from the order overruling his oral motion for a new trial, file a written statement of the grounds of his motion, and of the errors of which he complains, together with a written brief of so much of the evidence adduced on the trial as may be necessary to a clear under- . standing of the errors complained of, the brief of evidence and the grounds of the motion to be certified as true by the trial judge before they shall be filed, unless further time is granted by the trial judge for the perfection and approval of the brief of evidence, in which case the trial judge shall order the brief filed, subject to correction and approval at such time as he shall fix. Acts of 1913, p. 168, § 42 (c). These provisions of the act clearly mean that within ten days from the date of the order overruling the oral motion for a new trial the movant must file a written statement of the grounds of his motion, and of the errors of which he complains, together with a written brief of the evidence, and that the grounds of the motion must be certified as true by the trial judge before they are filed; and necessarily this certification must be within ten days from the date of the order overruling the oral motion for a new trial. The last clause in the paragraph, that “unless further time is granted by the trial judge for the perfection and approval of the brief of evidence, in which case the trial judge shall order the brief filed, subject to correction and approval at such time as he shall fix,” refers solely to the approval of the brief of evidence, and not to the approval of the grounds of the motion for a liew trial. The judge can approve the brief of evidence, if he sees fit, after the ten days have expired, but he must approve the grounds of the motion loithin the ten days. It appearing from the bill of exceptions and the record in this case, which was tried in the municipal court of Atlanta (Eulton section), that the trial judge did not approve the grounds of the motion for a new trial within ten days from the order overruling the oral motion, the appellate division of the court did not err in dismissing the motion for a new trial. Judgment affirmed.